Exhibit 10.1
 
 
U.S. BANCORP
AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section 1  
Purpose
    1          
 
        Section 2.  
Definitions
    1          
 
        Section 3.  
Administration
    3     (a )  
Power and Authority of the Committee
    3     (b )  
Delegation
    3     (c )  
Power and Authority of the Board
    4          
 
        Section 4.  
Shares Available for Awards
    4     (a )  
Shares Available
    4     (b )  
Accounting for Awards
    4     (c )  
Adjustments
    4     (d )  
Award Limitations Under the Plan
    5          
 
        Section 5.  
Eligibility
    5          
 
        Section 6  
Awards
    5     (a )  
Options
    5     (b )  
Stock Appreciation Rights
    6     (c )  
Restricted Stock and Restricted Stock Units
    6     (d )  
Performance Awards
    6     (e )  
Dividend Equivalents
    6     (f )  
Stock Awards
    7     (g )  
Other Stock-Based Awards
    7     (h )  
General
    7          
 
        Section 7  
Amendment and Termination; Corrections
    8     (a )  
Amendments to the Plan
    8     (b )  
Amendments to Awards
    8     (c )  
Correction of Defects, Omissions and Inconsistencies
    9          
 
        Section 8  
Income Tax Withholding
    9          
 
        Section 9  
General Provisions
    9     (a )  
No Rights to Awards
    9     (b )  
Award Agreements
    9     (c )  
Plan Provisions Control
    9     (d )  
No Rights of Stockholders
    9     (e )  
No Limit on Other Compensation Plans or Arrangements
    9     (f )  
No Right to Employment or Directorship
    9     (g )  
Governing Law
    10     (h )  
Severability
    10     (i )  
No Trust or Fund Created
    10     (j )  
Other Benefits
    10     (k )  
No Fractional Shares
    10     (l )  
Headings
    10          
 
        Section 10  
Effective Date of the Plan
    10          
 
        Section 11  
Term of the Plan
    10  

 

i



--------------------------------------------------------------------------------



 



U.S. BANCORP
AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN
Section 1. Purpose
The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers and non-employee Directors capable of assuring the future success of
the Company, to offer such persons incentives to put forth maximum efforts for
the success of the Company’s business and to compensate such persons through
various stock-based and other arrangements and provide them with opportunities
for stock ownership in the Company, thereby aligning the interests of such
persons with the Company’s stockholders.
Section 2. Definitions
As used in the Plan, the following terms shall have the meanings set forth
below:
(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, Stock Award or
Other Stock-Based Award granted under the Plan.
(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. An Award
Agreement may be in an electronic medium and need not that be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.
(d) “Board” shall mean the Board of Directors of the Company.
(e) “Change in Control” shall have the meaning ascribed to such term in an Award
Agreement, or any other applicable employment or change in control agreement
between the Participant and the Company.
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(g) “Committee” shall mean the Compensation Committee of the Board or any
successor committee of the Board designated by the Board to administer the Plan.
The Committee shall be comprised of not less than such number of Directors as
shall be required to permit Awards granted under the Plan to qualify under
Rule 16b-3, and each member of the Committee shall be a “Non-Employee Director”
within the meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m). The Company expects to have the Plan administered in accordance
with the requirements for the award of “qualified performance-based
compensation” within the meaning of Section 162(m).
(h) “Company” shall mean U.S. Bancorp, a Delaware corporation, or any successor
corporation.
(i) “Director” shall mean a member of the Board.
(j) “Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.
(k) “Eligible Person” shall mean any employee, officer or non-employee Director
providing services to the Company or any Affiliate who the Committee determines
to be an Eligible Person.
(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------



 



(m) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing and unless
otherwise determined by the Committee, the Fair Market Value of a Share as of a
given date shall be, if the Shares are then listed on the New York Stock
Exchange, the closing price of one Share as reported on the New York Stock
Exchange on such date or, if the New York Stock Exchange is not open for trading
on such date, on the most recent preceding date when it was open for trading.
(n) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.
(o) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.
(p) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
(q) “Other Stock-Based Award” shall mean any right granted under Section 6(g) of
the Plan.
(r) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
(s) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.
(t) “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary, division, business unit or line of business basis: sales,
revenue, costs, expenses (including expense efficiency ratios and other expense
measures), earnings (including one or more of net profit after tax, gross
profit, operating profit, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization and net earnings), earnings per
share, earnings per share from continuing operations, operating income, pre-tax
income, operating income margin, net income, margins (including one or more of
gross, operating and net income margins), returns (including one or more of
return on actual or proforma assets, net assets, equity, investment, capital and
net capital employed), stockholder return (including total stockholder return
relative to an index or peer group), stock price, growth of loans and deposits,
number of customers or households, economic value added, cash generation, cash
flow, unit volume, working capital, market share, cost reductions and strategic
plan development and implementation. Such goals may reflect absolute entity or
business unit performance or a relative comparison to the performance of a peer
group of entities or other external measure of the selected performance
criteria. Pursuant to rules and conditions adopted by the Committee on or before
the 90th day of the applicable performance period for which Performance Goals
are established, the Committee may appropriately adjust any evaluation of
performance under such goals to exclude the effect of certain events, including
any of the following events: asset write-downs; litigation or claim judgments or
settlements; changes in tax law, accounting principles or other such laws or
provisions affecting reported results; severance, contract termination and other
costs related to exiting certain business activities; and gains or losses from
the disposition of businesses or assets or from the early extinguishment of
debt.
(u) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
(v) “Plan” shall mean this Amended and Restated 2007 Stock Incentive Plan, as
amended from time to time.
(w) “Qualifying Termination” shall have the meaning ascribed to it in any
applicable Award Agreement, and, if not defined in any applicable Award
Agreement, shall mean termination of employment under circumstances that, in the
judgment of the Committee, warrant acceleration of the exercisability of Options
or SARs or the lapse of restrictions relating to Restricted Stock, Restricted
Stock Units or other Awards under the Plan. Without limiting the generality of
the foregoing, a Qualifying Termination may apply to large scale terminations of
employment relating to the disposition or divestiture of business or legal
entities or similar circumstances.
(x) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

 

2



--------------------------------------------------------------------------------



 



(y) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.
(z) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.
(aa) “Section 162(m)” shall mean Section 162(m) of the Code, or any successor
provision, and the applicable Treasury Regulations promulgated thereunder.
(bb) “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder
(cc) “Share” or “Shares” shall mean a share or shares of common stock, $.01 par
value per share, of the Company or such other securities or property as may
become subject to Awards pursuant to an adjustment made under Section 4(c) of
the Plan.
(dd) “Specified Employee” shall mean an employee who is a specified employee for
purposes of Code Section 409A as defined in the separate document entitled “U.S.
Bank Specified Employee Determination.”
(ee) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.
(ff) “Stock Award” shall mean any Share granted under Section 6(f) of the Plan.
Section 3. Administration
(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement, provided, however, that, except as otherwise permitted in
connection with an event as provided under Section 4(c) hereof, the Committee
shall not reprice, adjust or amend the exercise price of Options or the grant
price of Stock Appreciation Rights previously awarded to any Participant,
whether through amendment, cancellation and replacement grant, or any other
means; (vi) accelerate the exercisability of any Award or waive any restrictions
relating to any Award, provided, however, that, except as otherwise provided
herein, any such acceleration of exercisability or lapse of restrictions shall
be limited to accelerations relating to a Change in Control, a Qualifying
Termination, death or disability; (vii) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder of the Award or the Committee; (ix) interpret
and administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (xii) adopt such modifications, rules,
procedures, and subplans as may be necessary or desirable to comply with
provisions of the laws of non-U.S. jurisdictions in which the Company or an
Affiliate may operate, including, without limitation, establishing any special
rules for Affiliates, Eligible Persons or Participants located in any particular
country, in order to meet the objectives of the Plan and to ensure the viability
of the intended benefits of Awards granted to Participants located in such
non-United States jurisdictions. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon any Participant, any holder or beneficiary
of any Award or Award Agreement, and any employee of the Company or any
Affiliate.
(b) Delegation. The Committee may delegate its powers and duties under the Plan
to one or more Directors (including a Director who is also an officer of the
Company) or a committee of Directors, subject to such terms,

 

3



--------------------------------------------------------------------------------



 



conditions and limitations as the Committee may establish in its sole
discretion; provided, however, that the Committee shall not delegate its powers
and duties under the Plan (i) with regard to officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act or
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m). In addition, the Committee may authorize one or
more officers of the Company to grant Options under the Plan, subject to the
limitations of Section 157 of the Delaware General Corporation Law; provided,
however, that such officers shall not be authorized to grant Options to officers
or directors of the Company or any Affiliate who are subject to Section 16 of
the Exchange Act.
(c) Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan, unless the exercise of such powers and duties by the Board would
cause the Plan not to comply with the requirements of Section 162(m).
Section 4. Shares Available for Awards
(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be 120,000,000. Shares to be issued under the Plan will be
authorized but unissued Shares or Shares that have been reacquired by the
Company and designated as treasury shares. If any Shares covered by an Award or
to which an Award relates are not purchased or are forfeited (including shares
of Restricted Stock, whether or not dividends have been paid on such shares), or
if an Award otherwise terminates or is cancelled without delivery of any Shares,
then the number of Shares counted pursuant to Section 4(b) of the Plan against
the aggregate number of Shares available under the Plan with respect to such
Award, to the extent of any such forfeiture, termination or cancellation, shall
again be available for granting Awards under the Plan. Shares tendered by
Participants as full or partial payment to the Company upon exercise of an
Award, and Shares withheld by or otherwise remitted to the Company to satisfy a
Participant’s tax withholding obligations with respect to an Award, shall not
become available for issuance under the Plan.
(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. For Stock Appreciation Rights settled in Shares
upon exercise, the aggregate number of Shares with respect to which the Stock
Appreciation Right is exercised, rather than the number of Shares actually
issued upon exercise, shall be counted against the number of Shares available
for Awards under the Plan. Awards that do not entitle the holder thereof to
receive or purchase Shares, and Awards that are denominated at the time of grant
as payable only in cash and that are settled in cash, shall not be counted
against the aggregate number of Shares available for Awards under the Plan. If
performance awards granted under the Company’s executive incentive plans are
payable in Shares, such Shares may be issued under this Plan and shall be
counted against the aggregate number of Shares available for granting Awards
under the Plan.
(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property), stock split or
a combination or consolidation of the outstanding Shares into a lesser number of
shares, is declared with respect to the Shares, the authorization limits under
Sections 4(a) and 4(d) shall be increased or decreased proportionately, and the
Shares then subject to each Award shall be increased or decreased
proportionately without any change in the aggregate purchase price therefor. In
the event the Shares shall be changed into or exchanged for a different number
or class of shares of stock or securities of the Company or of another
corporation, whether through recapitalization, reorganization, reclassification,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or any other
similar corporate transaction or event affects the Shares such that an equitable
adjustment would be required in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the authorization limits under Sections 4(a) and 4(d) shall be adjusted
proportionately, and an equitable adjustment shall be made to each Share subject
to an Award such that no dilution or enlargement of the benefits or potential
benefits occurs. Each such Share then subject to each Award shall be adjusted to
the number and class of shares into which each outstanding Share shall be so
exchanged such that no dilution or enlargement of the benefits occurs, all
without change in the aggregate purchase price for the Shares then subject to
each Award. Action by the Committee pursuant to this Section 4(c) may include
adjustment to any or all of: (i) the number and type of Shares (or other
securities or other property) that thereafter may be made the subject of Awards
or be delivered under the Plan; (ii) the number and

 

4



--------------------------------------------------------------------------------



 



type of Shares (or other securities or other property) subject to outstanding
Awards; (iii) the purchase price or exercise price of a Share under any
outstanding Award or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments the Committee
determines to be equitable.
(d) Award Limitations Under the Plan
(i) Plan Limitation on Awards other than Awards of Options and Stock
Appreciation Rights. The number of Shares available for granting any types of
Awards other than Awards of Options or Stock Appreciation Rights shall not
exceed 34,000,000, subject to adjustment as provided in Section 4(c) hereof;
provided, however, that any Shares covered by an Award that is not an Option or
Stock Appreciation Right that are forfeited shall again be available for
purposes of the foregoing limitations.
(ii) Section 162(m) Limitation for Certain Types of Awards. No Eligible Person
may be granted any Award or Awards under the Plan, the value of which Award or
Awards is based solely on an increase in the value of the Shares after the date
of grant of such Award or Awards in excess of 5,000,000 Shares (subject to
adjustment as provided for in Section 4(c) of the Plan), in the aggregate in any
taxable year.
(iii) Section 162(m) Limitation for Performance Awards. No Eligible Person may
be granted Performance Awards under the Plan in excess of 800,000 Shares
(subject to adjustment as provided in Section 4(c) of the Plan) in the aggregate
in any taxable year. The limitation contained in this Section 4(d)(iii) does not
apply to any Award subject to the limitation contained in Section 4(d)(ii). The
limitation contained in this Section 4(d)(iii) shall apply only with respect to
Awards granted under this Plan, and limitations on awards granted under any
other stockholder approved executive incentive plan maintained by the Company
will be governed solely by the terms of such other plan.
Section 5. Eligibility
Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
Section 6. Awards
(a) Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option, provided, however,
the Committee may designate a purchase price below Fair Market Value on the date
of grant if the Option is granted in substitution for a stock option previously
granted by an entity that is acquired or merged with the Company or an
Affiliate.
(ii) Option Term. The term of each Option shall be fixed by the Committee but
shall not be longer than 10 years from the date of grant.
(iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

 

5



--------------------------------------------------------------------------------



 



(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine, at any time during a specified period before
or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.
(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate.
(ii) Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.
(iii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.
(d) Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Eligible Persons subject to the terms of the Plan. A Performance Award
granted under the Plan (i) may be denominated or payable in cash, Shares
(including, without limitation, Restricted Stock and Restricted Stock Units),
other securities, other Awards or other property and (ii) shall confer on the
holder thereof the right to receive payments, in whole or in part, upon the
achievement of such performance goals during such performance periods as the
Committee shall establish. Subject to the terms of the Plan, the performance
goals to be achieved during any performance period, the length of any
performance period, the amount of any Performance Award granted, the amount of
any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee. Performance Awards denominated in Shares (including, without
limitation, Restricted Stock and Restricted Stock Units) that are granted to
Eligible Persons who may be “covered employees” under Section 162(m) and that
are intended to be “qualified performance based compensation” within the meaning
of Section 162(m), to the extent required by Section 162(m), shall be
conditioned solely on the achievement of one or more objective Performance Goals
established by the Committee within the time prescribed by Section 162(m), and
shall otherwise comply with the requirements of Section 162(m).
(e) Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other

 

6



--------------------------------------------------------------------------------



 



Awards or other property as determined in the discretion of the Committee)
equivalent to the amount of cash dividends paid by the Company to holders of
Shares with respect to a number of Shares determined by the Committee. Subject
to the terms of the Plan and any applicable Award Agreement, such Dividend
Equivalents may have such terms and conditions as the Committee shall determine.
Notwithstanding the foregoing, the Committee may not grant Dividend Equivalents
to Eligible Persons in connection with grants of Options or Stock Appreciation
Rights to such Eligible Persons.
(f) Stock Awards. The Committee is hereby authorized to grant to Eligible
Persons Shares without restrictions thereon, as deemed by the Committee to be
consistent with the purpose of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.
(g) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of any Other Stock Based
Awards, subject to the terms of the Plan and the Award Agreement. Any
consideration paid by the Participant with respect to any Other Stock Based
Awards may be paid by such method or methods and in such form or forms
(including, without limitation, cash, Shares, other securities, other Awards or
other property, or any combination thereof), as the Committee shall determine.
(h) General.
(i) Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as determined by the Committee or required
by applicable law.
(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.
(iii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property or any
combination thereof), and may be made in a single payment or transfer, in
installments, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of Dividend Equivalents with respect
to installment or deferred payments.
(iv) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee at the time of grant, but in no event shall any
Award have a term of more than 10 years.
(v) Limits on Transfer of Awards. Except as otherwise provided by the Committee
or the terms of this Plan, no Award (other than Stock Awards) and no right under
any such Award shall be transferable by a Participant other than by will or by
the laws of descent and distribution. The Committee may establish procedures as
it deems appropriate for a Participant to designate a Person or Persons, as
beneficiary or beneficiaries, to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant’s death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer a Non-Qualified Stock Option to any “family member” (as such term is
defined in the General Instructions to Form S-8 (or any successor to such
Instructions or such Form) under the Securities Act of 1933, as amended, which
definition currently includes certain family partnerships, foundations, trusts
and other entities controlled by family members), at any time that such
Participant holds such Option, provided that such transfers may not be transfers
for value (as defined in the General Instructions to Form S-8, or any successor
to such Instructions or such Form) and the family

 

7



--------------------------------------------------------------------------------



 



member may not make any subsequent transfers other than by will or by the laws
of descent and distribution. Each Award under the Plan or right under any such
Award shall be exercisable during the Participant’s lifetime only by the
Participant (except as provided herein or in an Award Agreement or amendment
thereto relating to a Non-Qualified Stock Option) or, if permissible under
applicable law, by the Participant’s guardian or legal representative. No Award
(other than a Stock Award) or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.
(vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to be placed on
the certificates for such Shares or other securities to reflect such
restrictions. If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.
(vii) Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A of the
Code and applicable guidance thereunder is otherwise payable or distributable to
a Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change in Control, disability or
separation from service meet the definition of a change in ownership or control,
disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the Code and applicable proposed or final regulations, or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A by reason of the short-term deferral exemption
or otherwise. Any payment or distribution that otherwise would be made to a
Participant who is a Specified Employee (as determined by the Committee in good
faith) on account of separation from service may not be made before the date
which is six (6) months after the date of the Specified Employee’s separation
from service unless the payment or distribution is exempt from the application
of Section 409A by reason of the short term deferral exemption or otherwise.
Section 7. Amendment and Termination; Corrections
(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
stockholders of the Company shall be required for any amendment to the Plan
that:
(i) requires stockholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange or any other
securities exchange that are applicable to the Company;
(ii) increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;
(iii) increases the number of shares subject to the limitations contained in
Section 4(d) of the Plan;
(iv) permits repricing of Options or Stock Appreciation Rights, which is
prohibited by Section 3(a)(v) of the Plan;
(v) permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of
Sections 6(a)(i) and 6(b)(ii) of the Plan; or
(vi) would cause Section 162(m) to become unavailable with respect to the Plan.
(b) Amendments to Awards. Subject to the provisions of the Plan, the Committee
may waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively. Except as otherwise

 

8



--------------------------------------------------------------------------------



 



provided in the Plan, the Committee may amend, alter, suspend, discontinue or
terminate any outstanding Award, prospectively or retroactively, but no such
action may adversely affect the rights of the holder of such Award without the
consent of the Participant or holder or beneficiary thereof. The Company intends
that Awards under the Plan shall satisfy the requirements of Section 409A to
avoid any adverse tax results thereunder, and the Committee shall administer and
interpret the Plan and all Award Agreements in a manner consistent with that
intent. If any provision of the Plan or an Award Agreement would result in
adverse tax consequences under Section 409A, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A shall be deemed to
impair or otherwise adversely affect the rights of any holder of an Award or
beneficiary thereof.
(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.
Section 8. Income Tax Withholding
In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes, or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
Section 9. General Provisions
(a) No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
(b) Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company, and, if requested by the Company, signed by
the Participant, or until such Award Agreement is delivered and accepted through
any electronic medium in accordance with procedures established by the Company.
(c) Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
(d) No Rights of Stockholders. Except with respect to Restricted Stock, Stock
Awards, and certain types of stock-based Performance Awards, neither a
Participant nor the Participant’s legal representative shall be, or have any of
the rights and privileges of, a stockholder of the Company with respect to any
Shares issuable upon the exercise or payment of any Award, in whole or in part,
unless and until the Shares have been issued.
(e) No Limit on Other Compensation Plans or Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.
(f) No Right to Employment or Directorship. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, or a Director to be retained as a

 

9



--------------------------------------------------------------------------------



 



Director, nor will it affect in any way the right of the Company or an Affiliate
to terminate a Participant’s employment at any time, with or without cause, or
remove a Director in accordance with applicable law. In addition, the Company or
an Affiliate may at any time dismiss a Participant from employment or remove a
Director who is a Participant free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.
(g) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware, shall govern all questions concerning the validity, construction
and effect of the Plan or any Award, and any rules and regulations relating to
the Plan or any Award.
(h) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(i) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
(j) Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,
profit sharing, group insurance, disability, welfare or other benefit plan of
the Company, unless required by law or otherwise provided by such other plan.
(k) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.
(l) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
Section 10. Effective Date of the Plan
The Plan shall be subject to approval by the stockholders of the Company at the
annual meeting of stockholders of the Company to be held on April 20, 2010, and
the Plan shall be effective as of the date of such stockholder approval.
Section 11. Term of the Plan
Awards shall be granted under the Plan only during a 10-year period beginning on
April 17, 2007, or if the Plan is terminated earlier pursuant to Section 7(a) of
the Plan, during the period beginning on April 17, 2007 and ending on such date
of termination of the Plan. However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.

 

10